Citation Nr: 0025732	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  95-01 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUES

1. Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder.

2. Entitlement to a total rating based upon individual 
unemployability due to service-connected disability.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The veteran had active military service from October 1963 to 
September 1965.  This matter comes to the Board of Veterans' 
Appeals from a May 1993 and subsequent rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas.  During the pendency of this appeal, the 
veteran's claims file was transferred to the VA RO in 
Pittsburgh, Pennsylvania, from where the case now originates.  
In October 1996 and April 2000, the Board remanded the 
veteran's claims to the RO.

In June 1993 and February 1994 statements from the veteran's 
attorney of record at the time, entitlement to a permanent 
and total rating is noted among the appealed issues.  That 
matter has not yet been considered by the RO and is referred 
back for appropriate development and adjudication. 


REMAND

In the October 1996 remand, the Board noted that David M. 
Salva, Ph.D., treated the veteran at the VA medical center in 
Kansas City, Missouri, and that the RO made several requests 
to obtain Dr. Salva's records.  Further, it noted that the RO 
only received an April 1992 psychiatric questionnaire and a 
November 1992 statement in which the retired VA psychologist 
said he treated the veteran for post-traumatic stress 
disorder (PTSD) in 1990 and 1991 at the Kansas City 
(Missouri) VA medical center.  The Board also noted that, in 
an October 1994 statement, Harry R. Davidson, Ph.D., said he 
was treating the veteran for PTSD.  In its remand, the Board 
requested that the RO attempt to obtain "copies of all of 
the actual clinical records from David M. Salva, Ph.D., the 
"Cadeasus" Club at Parklane Hospital, Harry R. Davidson, 
Ph.D., and psychiatric treatment records from the Kansas City 
VAMC dated in the late 1980s and early 1990's".  In a May 
1997 deferred rating decision, the RO indicated that records 
from Harry R. Davidson, M.D., and Dr. David L. Salva, were 
all ready in the file with no need to request them.  However, 
the Board is unable to locate the requested clinical records 
in the claims file.

The October 1996 remand was essentially to rectify the above 
deficits, as set forth in specific detail by the Board in its 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  The 
Board requested treatment records from Dr. Salva at the VA 
medical center in Kansas City from 1990 and 1991 and 
treatment records from Dr. Davidson plus records from the 
"Cadeasus" Club at Parklane Hospital.  Notwithstanding 
that, as previously noted, from December 1989 through March 
1992, the RO made several requests to obtain Dr. Salva's 
records, the retired VA psychologist indicated that the 
veteran's treatment took place at the Kansas City (Missouri) 
VA medical center, see Bell v. Derwinski, 2 Vet. App. 611 
(1992), and actual clinical records are not associated with 
the claims folder.  The Board also requested that treatment 
records from Dr. Davidson and the "Cadeasus" Club at 
Parklane Hospital also be obtained.  There was not full 
compliance with the 1996 Board remand, as documented requests 
for the specified clinical records are not associated with 
the claims file.  See Stegall (full compliance with the 
instructions contained in a Board remand must be carried out 
to the extent possible).

Furthermore, although the veteran underwent VA examination in 
July 1997, the examiner did not provide an opinion as to 
whether the veteran's PTSD with dysthymic disorder prevented 
him from obtaining gainful employment.  Thus, in June 1999, 
the veteran was afforded the opprtunity to undergo another VA 
examination so an examiner could provide an opinion regarding 
whether the veteran's service-connected PTSD with dysthymic 
disorder affected his ability to obtain and maintain 
substantially gainful employment.  However, the veteran 
failed to report for the scheduled VA PTSD examination. 

In evaluating a claim for a total rating based upon 
individual unemployability due to service-connected 
disability (TDIU), the central inquiry is whether the 
veteran's service-connected disability alone is of sufficient 
severity to produce unemployability.  See Hatlestad v. Brown, 
5 Vet. App. 524, 529 (1993).  Significantly, consideration 
may not be given to the impairment caused by non-service-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 
(1999).  Given that PTSD with dysthymic disorder is the 
veteran's only service-connected problem, and because an 
examination was required to determine the extent of the 
impairment caused by PTSD with dysthymic disorder, 
entitlement to TDIU cannot be established without 
examination. 

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination or reexamination and the 
examination was scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655 (1999).  However, when 
the examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Id.  Because the veteran's failure to 
report for the scheduled VA psychiatric examination is 
without explanation, it might be concluded that his absence 
was without good cause.  Nevertheless, while the RO noted the 
veteran's failure to report in a January 2000 supplemental 
statement of the case (SSOC), no citation to § 3.655 was 
given.  Moreover, no mention was made as to the availability 
of a good-cause explanation under that regulation.  
Therefore, in order to afford the veteran the opportunity to 
present evidence and argument on the question of his failure 
to report, a remand is required. See Bernard v. Brown, 4 Vet. 
App. 384 (1994).

Finally, the veteran's mailing address appears to have 
evidently changed, recently, and it is unclear if he received 
pertinent information regarding his case.  The January 2000 
SSOC was mailed to the veteran at the address in Hermitage, 
Pennsylvania, indicated in his February 1997 letter to the 
RO.  However, a VA Form 21-8947 and RO letter to the veteran, 
both dated three days later, were mailed to an address in 
Greenville, Pennsylvania.  The RO's April 2000 letter to the 
veteran regarding clarification of representation, pursuant 
to the Board's April 2000 Remand, was also sent to the 
Greenville address.  However, the veteran did not respond to 
the RO's April 2000 letter.  It is unclear if that is the 
veteran's current mailing address.
 
While the Board regrets further delay in its consideration of 
the appellant's case, in the interest of due process and 
fairness, it firmly believes that his case must be REMANDED 
to the RO for the following actions:

1. The RO should contact the veteran and 
his representative and clarify his 
current mailing address and document 
both the request and response(s) in 
the claims file.  If, and only if, the 
veteran's current mailing address 
differs from the address used on the 
RO's April 2000 letter, the RO should 
contact the veteran again and clarify 
the status of his representative.  

2. The RO should contact the veteran and 
his representative and notify them of 
the provisions of § 3.655 and the need 
to show good cause for failing to 
report to the previously scheduled VA 
PTSD (psychiatric) examination.  The 
notice should also provide him with a 
reasonable amount of time to submit 
evidence and argument on this point.  
Documentation of this notice should be 
placed in the file.  Any response 
should be associated with the claims 
file.

3. The RO should request that the veteran 
provide the names, address and dates 
of treatment or examination of all VA 
and non-VA health care providers who 
have treated him for his service-
connected PTSD with dysthymic disorder 
since July 1997.  After obtaining any 
necessary authorization, the RO should 
directly request from the providers 
copies of any records of such 
treatment or examinations that are not 
currently on file.  This should 
include, but is not limited to, copies 
of all the actual clinical records 
from David M. Salva, Ph.D.; the 
"Cadeasus" Club at Parklane Hospital; 
Harry R. Davidson, Ph.D.; and 
psychiatric treatment records from the 
Kansas City VA medical center, dated 
in the late 1980s and early 1990s.  
Each request for records should be 
documented in the claims folder and 
failures to respond or negative 
replies to any request should be noted 
in writing and also associated with 
the claims folder.

4. Thereafter, the RO should address the 
veteran's claims for an increased 
rating for PTSD and a TDIU.  If the RO 
finds good cause for the veteran's 
failure to report to the previously 
scheduled June 1999 VA PTSD 
examination, the RO should undertake 
development of the medical evidence by 
rescheduling him for a VA PTSD 
examination to determine the current 
severity of the service-connected PTSD 
with dysthymic disorder.  Any 
examination should provide sufficient 
detail to rate each identified 
disability under applicable rating 
criteria, including any criteria that 
may have changed during the pendency 
of the claim.  A score on the Global 
Assessment of Functioning (GAF) Scale 
should be assigned and the examiner 
should render an opinion as to whether 
it is at least as likely as not that 
the veteran's PTSD with dysthymic 
disorder precludes him from securing 
or following a substantially gainful 
occupation.  The examiner is 
particularly asked to address the 
opinions expressed in Dr. Salva's 
April 1992 questionnaire (that 
assigned a GAF score of 35) and 
November 1992 statement and Dr. 
Davidson's October 1994 statement, 
holding the veteran to be totally 
disabled, and the July 1997 VA 
examination report that included a GAF 
score of 60 (but not an opinion 
regarding whether PTSD precluded the 
veteran from following substantially 
gainful employment).

5. If the benefits sought remains denied, 
the RO should issue a supplemental 
statement of the case to the veteran 
and his representative.  The SSOC 
should contain a recitation of 38 
C.F.R. § 3.655 and explanation of its 
application in this case.  If the RO 
does not deny the claim under § 3.655, 
the SSOC should include all pertinent 
rating criteria, including any 
criteria that were revised during the 
pendency of the veteran's claim.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the case, in accordance 
with the current appellate procedures, should be returned to 
the Board for further appellate review.  The purpose of this 
remand is to comply with governing adjudicative rules.  No 
action is required of the veteran until he receives further 
notice.  By this remand, the Board intimates no opinion as to 
the final disposition of any issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




________________________________
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




